Citation Nr: 0502729	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. The RO denied entitlement to an 
evaluation in excess of 30 percent for sarcoidosis.

The veteran previously requested a local hearing before the 
RO.  In December 2003, an informal hearing was held.  The 
veteran agreed to have the informal hearing in lieu of a 
formal hearing.  As such, the request is deemed withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that sarcoidosis has been quiescent or 
asymptomatic for many years and was not found on the January 
2004 VA respiratory examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.951, 4.97, Diagnostic Code 6846 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in June 
2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The July 2002 rating decision, the March 2003 statement of 
the case (SOC), the March 2004 supplemental statement of the 
case (SSOC) and VA letters apprised the veteran of the 
information and evidence needed to substantiate his increased 
rating claim, the laws applicable in adjudicating the appeal, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence 
that was considered when the determinations were made.  

In particular, in a July 2002 letter, the veteran was 
informed of the enactment of the VCAA.  This letter advised 
him to identify any evidence in support of the claim on 
appeal that had not been obtained.  He was also advised of 
the evidence he needed to submit to show that he was entitled 
to an increased rating for sarcoidosis.  The letter further 
informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than two years have 
passed since the July 2002 letter was sent to the veteran by 
the RO.  Moreover, the veteran indicated in a July 2002 
response, that all his treatment had been received at the VA 
Medical Center (VAMC).

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Here, a 
notification letter was sent in July 2002 and the veteran's 
claim was initially denied in July 2002.  Hence, there has 
been no Pelegrini violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Furthermore, as 
noted above, more than two years have passed since the July 
2002 letter was sent to the veteran by the RO.  Finally, he 
indicated in a July 2002 response, that all his treatment had 
been received at the VAMC, the reports of which have been 
associated with the claims folder.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records and VA outpatient 
treatment records are included in the file.  He was afforded 
a recent VA examination in January 2004.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.


In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Factual Background

The service medical records show that sarcoidosis of the 
lungs was diagnosed.  The veteran was hospitalized by VA for 
same following service.  Service connection for sarcoidosis 
was originally awarded by the RO in a February 1954 rating 
decision.  The RO awarded a 100 percent evaluation effective 
December 1953.  

In June 1954 the disability rating was reduced to 30 percent 
effective in June 1954.  

In a March 1965 rating decision, the veteran's sarcoidosis 
was assigned a 100 percent rating from January 1965 and again 
reduced to 30 percent disabling effective March 1965.  The 30 
percent rating has been in effect since 1965.   

The veteran filed a request for an increased rating in June 
2002.  The 30 percent rating was continued in the July 2002 
rating decision.  The veteran disagreed with the continued 30 
percent rating and initiated the instant appeal.  

A disability that has been continuously rated at or above any 
evaluation for 20 or more years cannot be reduced except upon 
a showing that such rating was based on fraud.  This is not 
the case in this matter and as such, the 30 percent rating is 
protected under this provision of the law.  38 C.F.R. § 3.951 
(2004).


Analysis

The veteran contends that his sarcoidosis has worsened in 
severity so as to warrant an increase in his disability 
evaluation.  Specifically, he asserts that he suffers from 
shortness of breath and an inability to walk more than 50 to 
75 feet before coming winded.

The Board has reviewed the evidence of record, which 
includes, but is not limited to: contentions of the veteran; 
reports of VA examination dated between 1953 and 2004; and VA 
hospitalization and outpatient treatment records dated 
between 1953 and 2002.  Considering the evidence of record, 
summarized in pertinent part below, and in light of the 
applicable laws and regulations, the veteran's sarcoidosis 
more closely approximates the criteria for the currently 
assigned 30 percent rating.  

The veteran's sarcoidosis is currently rated as 30 percent 
disabling under diagnostic code 6846.  38 C.F.R. § 4.97.  
Under this code section, a 30 percent rating is assigned for 
sarcoidosis with pulmonary involvement with persistent 
symptoms requiring chronic low dose or intermittent 
corticosteroids.  Id.  

The evidence of record does not support a finding of 
entitlement to a 60 percent rating, as the objective evidence 
of record does not contain evidence of sarcoidosis with 
pulmonary involvement requiring systemic high dose 
corticosteroids for control.  In this regard, VA outpatient 
treatment records contain diagnoses of emphysema, 
sarcoidosis, and chronic obstructive pulmonary disorder 
(COPD).  These records, while noting the use of daily 
inhalers, do not show the veteran was prescribed steroids for 
control of his symptoms.  Records dated in May 2002 note no 
recent changes in weight and contain no evidence of fevers.  

Upon respiratory examination in July 2002, the veteran 
complained of increased problems with breathing.  He again 
denied changes in weight or fevers.  He denied use of either 
high or low dose corticosteroids.  Chest x-rays showed severe 
COPD.  The veteran was assessed as having COPD and 
sarcoidosis.

A January 2004 VA respiratory examination further found that 
the veteran had no history of cardiac valve problems, 
endocarditis, pericarditis, myocardial infarction, or 
ventricular dysfunction.  Pulmonary function tests revealed 
moderate obstructive ventilatory defect and severe diffusion 
impairment.  Dyspnea on exertion was found to be secondary to 
his age and joint condition.  The veteran had no history of 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.

The examiner indicated that sarcoidosis was asymptomatic, and 
that the veteran was not taking any medications for the 
problem or had any treatment since his discharge from 
service.  COPD and emphysema were determined to be secondary 
to tobacco use.  The examiner opined that there was no 
respiratory impairment secondary to the sarcoidosis, and that 
100 percent of the veteran's respiratory problems were 
secondary to his COPD/emphysema.  

The examiner further stated that the non-service connected 
emphysema was not aggravated by the sarcoidosis and that it 
was less likely as not that it was related to the sarcoidosis 
diagnosed in 1953.  He concluded that the veteran did not 
have any impairment secondary to his sarcoidosis.

Though the record indicates the veteran complains of routine 
night sweats, as noted above, there was no evidence of cor 
pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever and 
weight loss despite treatment to warrant a 100 rating. 
38 C.F.R. § 4.97.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
sarcoidosis and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's sarcoidosis has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  Though the veteran was 
hospitalized in September 1998, it was due to pneumonia 
secondary to IV drug abuse and alcohol abuse, and not the 
service-connected sarcoidosis.  The assigned 30 percent 
rating adequately compensates the veteran for the nature and 
extent of severity of his sarcoidosis.  As the Board noted 
earlier, the most recent VA examination of record clearly 
shows that sarcoidosis is quiescent or asymptomatic and not 
productive of any ascertainable disablement.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for sarcoidosis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to a rating in excess of 30 percent disabling for 
sarcoidosis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


